DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 4 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the record may include teachings of different memory types controlled by different controllers, the record does not provide teachings or suggestions, in combination with the base claim and any and all intervening claim limitations, of a first memory controller, configured to control the at least one first type of memory; and a second memory controller, configured to control the at least one second type of memory, wherein the first memory controller and the second memory controller operate at a third frequency; while in regard to claim 15, the relevant record does not teach or suggest, in combination with the base claim and any and all intervening claim limitations: wherein the memory controller operates at a third frequency, and the PHY operates at a fourth frequency, wherein the fourth frequency is a multiple of the third frequency.
Claim(s) 5-10 depend from claim 4 and as such are also objected for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There does not seem to be antecedent for “the fourth frequency.”
Claim(s) 17-18 depend from claim 16 and as such are also rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent/Publication No. 8301833 to Chen et al. (“Chen”).
claim 1, Chen teaches the claimed invention, including: A memory system, comprising: at least one first type of memory configured on at least one first rank and to operate at a first frequency; at least one second type of memory configured on at least one second rank and to operate at a second frequency (As found in at least FIGS. 1-3, memory system 10 comprises first and second memory types configured on first and second ranks: 30 and 40; while at least Column 2, lines 15-30 teach that first and second memory types configured to operate at first and second frequencies); and a physical block (PHY), configured to generate a first clock at the first frequency and a second clock at the second frequency (As found in at least FIG. 8 and Column 15, lines 41-67, Column 16, lines 1-37 teach physical block 400 configured to provide first and second clocks (frequencies therefrom) to the first and second memory types).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 8301833 to Chen et al. (“Chen”) in view of U.S. Patent/Publication No. 20160196223 to Lee et al. (“Lee”).  
As to claim 2, while Chen teaches substantially the claimed invention, Chen may not expressly teach a data bus, an address bus, and a command bus, 
However, relevantly and complementarily, Lee teaches data bus, an address bus, and a command bus, wherein at least one of the data bus, the address bus, or the command bus is shared between the first type of memory and the second type of memory (As found in at least FIGS. 3A, 4A-4B, 8A-8B: first and second memory types, i.e., 508 and 506, share at least a data bus, while also including a command bus and an address bus).
Chen and Lee are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: plurality of memory addressed upon, commanded upon and receiving data upon.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Chen as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Lee also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: while different memory types in a memory system may have different command signals, they may at least share data ports; while command signals may include a number of signals, these do not come close to the resources needed to transfer data back and forth between memory and host: data buses may include 64-bit wide interfaces and chip routing of such buses is expensive and circuit interfaces 
Therefore, it would have been obvious to combine Chen with Lee to make the above modification.
Claim(s) 3, 11-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 8301833 to Chen et al. (“Chen”) in view of U.S. Patent/Publication No. 20160196223 to Lee et al. (“Lee”), and further in view of US Publication No. 20200174705 to Qawami et al. (“Qawami”).
As to claim 3, at least Qawami teaches wherein each of the first type of memory and the second type of memory is connected to a chip-enable (CE) pin, wherein when the CE pin is selected by a host, the memory connected to the CE pin is accessible to the host (As found in at least FIG. 6 and [0084]: each memory type coupled to a host/processor 610 includes a chip select signal to select individual memory type).
Chen as modified and Qawami are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: plurality of memory addressed upon, commanded upon and receiving data upon.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Chen as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Qawami also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious 
Therefore, it would have been obvious to combine Chen as modified with Qawami to make the above modification.
As to claim 11, while the method is inherently taught by the apparatus, the rejection to at least claim(s) 1 and 3 is applicable herein; moreover, receiving a selection of a memory in a memory system from a host (As found in at least FIG. 6 and [0084] in Qawami, chip select selects individual memory type from among a plurality of memory types, such memory coupled to a host/processor 610 for interface), the memory system including at least one first type of memory configured to operate at a first frequency, and at least one second type of memory configured to operate at a second frequency (As found in at least FIGS. 1-3 in Chen, memory system 10 comprises first and second memory types configured on first and second ranks: 30 and 40; while at least Column 2, lines 15-30 teach that first and second memory types configured to operate at first and second frequencies); determining a type of the selected memory (As found in at least FIGS. 1-3, determination of type of memory: 30 or 40; or alternatively, as found in at least FIG. 3A in Lee: memory 302 or 304); determining a memory controller corresponding to the type of the selected memory (As found in at least FIG. 3A in Lee: determination of controller 306 corresponding to the selected memory type); and establishing a communication between the host and the 
As to claim 12, at least Qawami teaches wherein establishing a communication between the host and the selected memory via the memory controller includes: establishing a communication between the memory controller corresponding to the type of the selected memory and the host based on a multiplexer (MUX), wherein the MUX is configured to switch the accessible status of the first type of memory and the second type of memory (As found in at least [0084]: memory types have chip select signal lines to select individual memory type).
As to claim 13, see rejection to at least claim 1.
As to claim 14, see rejection to at least claim 12.
As to claim 19, Chen teaches wherein the second frequency is a fraction of the first frequency (As found in at least Column 16, lines 24-27).
As to claim 20, see rejection to at least claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 20210255961.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827